Order filed March 12, 2015




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00410-CV
                                   ____________

                     DOV AVNI KAMINETZKY, Appellant

                                         V.

                            DOSOHS I, LTD, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1997-40590

                                        ORDER

      Appellant’s brief was filed on February 18, 2015. The court has determined
that appellant has not properly presented this cause in the brief on file. Appellant
failed to substantially comply with Rule 38 of the Texas Rules of Appellate
Procedure. In particular, appellant has failed to provide “clear and concise
argument for the contentions made, with appropriate citations to authorities and to
the record.” Tex. R. App. P. 38.1(i).
      Accordingly, pursuant to Rule 38.9, the court orders appellant to rebrief. See
Tex. R. App. P. 38.9. Appellant’s amended brief is due on or before April 10,
2015, and appellee’s responsive brief shall be due 30 days after appellant’s revised
brief is filed. If appellant fails to file his brief on or before April 10, 2015, the
appeal will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                                             PER CURIAM